Citation Nr: 0500746	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  02-08 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for residuals of a left total hip 
replacement and removal of foreign body.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from May 1948 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the VA RO 
which denied a claim for compensation under 38 U.S.C.A. 
§ 1151 for a residuals following a left total hip replacement 
and removal of a foreign body at a VA hospital in December 
2000 and February 2001.  

A videoconference hearing was held in February 2003, before 
the Veterans Law Judge signing this document.  The Veterans 
Law Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

In an August 2003 decision, the Board affirmed the September 
2001 RO denial of compensation pursuant to 38 U.S.C.A. 
§ 1151.  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Veterans Claims Court).  In March 2004, the 
parties filed a Joint Motion to Remand and To Stay Further 
Proceedings.  By Order dated March 17, 2004, the Veterans 
Claims Court vacated the Board's August 2003 decision, and 
remanded the case pursuant to 38 U.S.C.A. § 7252(a) (West 
2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA) requires VA to 
inform a claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a).  Pursuant to 
that statute, VA has undertaken to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2004).  The notice requirements of § 5103(a) are not met 
unless VA can point to a specific document in the record that 
provided that notice.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In this case, the Board notes that the basis for the Joint 
Motion for Remand was that the Board had not complied with 
notice requirements of the VCAA as interpreted in the Court's 
decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
38 U.S.C.A. § 5103(a) (West 2002); see also Charles v. 
Principi, 16 Vet. App. 370 (2002).  Specifically, the Joint 
Motion for Remand noted that April 2001 correspondence 
referenced by the Board did not meet VCAA notice 
requirements.  Moreover, it was noted that the Board did not 
adequately discuss the duty to notify requirements and how 
the documents in evidence satisfied such requirements.  

Accordingly, the veteran's appeal is remanded for the 
following:

1.  Provide the veteran with a VCAA 
notice letter that informs him of the 
evidence needed to substantiate his 
claims, of what evidence he is 
responsible for obtaining and of what 
evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2004).

The veteran is advised that the evidence 
needed to substantiate his claim is 
competent (medical) evidence that he has 
current disability as the result of the 
December 2000, hip replacement surgery 
with a broken drill bit in the greater 
trochantric area, or as a result of the 
February 2001 surgery to correct this 
problem.

2.  Thereafter, the AMC or RO should 
readjudicate the claim.  If the benefits 
sought remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an opportunity to respond.  

Thereafter, if otherwise in order, the claim should be 
returned to the Board.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




